Citation Nr: 1600169	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include cataracts, ocular rosacea, blepharitis, and blepharochalasis.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required on the Veteran's claim.  The Veteran is seeking service connection for a bilateral eye disability.  In his March 2010 claim, the Veteran stated that he has had dry, watery eyes with constant discomfort and pain.  He noted that he was exposed to Portland cement, dioxin, and diesel fuel in service.  
In his entry examination, it was noted that the Veteran had normal eyes, and 20/20 vision.  In his entry medical history, the Veteran wrote that eight years prior he had slight damage to his left eye that was not serious; in box 40, the physician wrote that that the Veteran had minor injury to his left eye eight years prior, with no sequelae.  

The Veteran sought medical treatment for his eyes twice during service.  In July 1965, he reported a problem seeing out his left eye.  In September 1965, he reported blurring in his left eye.  He stated that he has had poor vision in that eye since an accident.  His vision in his right eye was 20/15, and 20/60 in his left eye.  Vision in the left eye was not improvable with glass, and prescription lens was not indicated.  His separation examination was in August 1967.  The evaluation of his eyes was normal and distant vision was reported as 20/20 in each eye.  In his April 2014 VA Form 9, the Veteran wrote that reason for the visits in July and September 1965 was to be fitted for glasses, in order to alleviate the strain on his eyes from long hours of driving trucks.   

A March 2003 Agent Orange examination noted childhood left eye trauma resulting in a smaller pupil.  There were no complaints of eye problems and no scleral icterus was noted.  No complaints or findings of eye disability were reported in a March 2005 Agent Orange examination.  On May 5, 2005, the Veteran reported eye problems since Vietnam.  He was assessed with allergic conjunctivitis.  On May 5, 2005, the Veteran stated that his eyes have burned for years, possibly since Vietnam.  He reported left eye trauma in childhood.  He was assessed with allergic conjunctivitis and/or ocular rosacea in one or both eyes; a traumatic cataract in his left eye; and natural monovision.  The same assessment was made in June 2005.  The Veteran reported dry eyes in August 2007.  In September 2009, he reported that his left eye itches, waters, and feels pressured.  The assessment was blepharoconjunctivitis in the left eye, a traumatic cataract in the left eye, and anisometropia trauma induced without change in the prescription.  In September 2009, the Veteran reported his left eye tearing up and itching.  In October, November, and December 2012, he was diagnosed with seasonal allergic conjunctivitis, with left eye trauma as a child.  In November 2011 it was noted that he had a traumatic cataract in his left eye.  In February 2012 he was diagnosed with ocular rosacea.  Three months later, in May, it was noted that he had dry eye secondary to ocular rosacea, and hyperopic astigmatic presbyope.  In August 2013, he was assessed with ocular discomfort secondary to ocular rosacea, hyperopic astigmatic presbyope, and a cataract in the left eye.  At that time, he was following up on dry eye/ ocular rosacea.  In January 2014, the Veteran was treated for conjunctivitis.  

On VA eye examination in April 2011, the Veteran reported eye irritation since service.  He stated that this irritation has been labeled as blepharitis from time to time.  The examiner assessed the Veteran with injury to the left eye with resulting traumatic cataract and most probable choroidal rupture.  The examiner stated that the Veteran did not have an eye problem caused by, aggravated by, or the result of his service.  The examiner stated that the veteran's eye problem is due to an injury prior to his service.  The findings of a traumatic cataract and choroidal rupture represent severe trauma that historically, occurred in childhood, not in the service.  There is no history or findings that suggest his service caused or aggravated the eye problems.  The May 2011 addendum, written after the examiner had reviewed the Veteran's claims file, noted that the Veteran did not have blepharochalasis caused by service, as it is an age related issue.  The Veteran has also provided records from ophthalmologist Dr. J-M W.  A June 2011 record diagnoses the Veteran with a traumatic cataract in his left eye, and rosacea.  It was added that the history of 

Agent Orange and Portland Cement exposure could cause problems with the mucus membranes. 

The April 2014 examination discussed the issue of ocular rosacea.  The Veteran was not reviewed in person.  The examiner wrote that 

The veteran claims service connection for a bilateral eye condition, such as ocular rosacea due to hardships of his duty in Vietnam, including working as longshoreman 12 hours a day, 7 days a week, with near constant exposure at times to [Portland] Cement, diesel and Dioxin.  I am unable to provide opinion without resorting to mere speculation.  Veteran has no eye examinations while he was in service in his c-file with ocular rosacea or related diagnosis.  Ocular rosacea causes are not very well understood in clinical literature.  I am not familiar with this condition being related to exposure cement, diesel or Dioxin.  There is no supporting information on that in clinical literature.

Examination report at 1-2.  This opinion failed to consider the documentation provided by the Veteran concerning Portland cement, including a material safety data sheet, occupational health guideline, and report from the electronic library of construction occupational safety and health.  

Outstanding records should also be obtained.  The most VA recent records are from November 23, 2015.  

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any necessary authorizations, request any outstanding records, to specifically include VA records for the period after November 23, 2015.

2.  After the above has been completed, obtain a VA eye examination from the April 2011 VA examiner, or if unavailable, from another physician.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  

The examiner should discuss the following:

a) Identify any current ocular disability, to include cataracts, ocular rosacea, blepharitis, and blepharochalasis, has the Veteran had during the period on appeal?  The examiner should indicate whether any such disability is bilateral, or only limited to one eye.  

b) For any such disability that was present in service, does the evidence of record clearly and unmistakably (undebatably) show that such disability existed prior to his entry into active service and clearly and unmistakably show that (i) the pre-existing ocular disability did not worsen during active service, or that (ii) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

c) For any such eye disability that was not present in service, is it at least as likely as not (50 percent probability or greater) related to active service, to include as due to dioxin, Portland cement, and diesel fuel?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  This should include the Veteran's service treatment records (including the July September 1965 records) and entry and separation examinations and medical histories; VA treatment records, including the 2005 records noting eye problems since service, the records from Dr. J-M W., and the information on Portland cement provided by the Veteran.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

